ON MOTION ROE REHEARING.
Jenkins, P. J.
It is contended by a motion for rehearing presented by the plaintiff in error that the holding of this court, to the effect that the trial judge did not err in permitting the plaintiff to testify that her family consisted of herself, her hus*8band, and several children, and in stating, in connection with that ruling, that the plaintiff had “a right to sue for her anyway,” was incorrect. The ruling was to the effect that such evidence was not “harmful to the defendant or calculated to prejudice the jury against the defendant.” Movant cites Central of Ga. Ry. Co. v. Prior, 142 Ga. 536 (83 S. E. 117), and Macon, Dublin & Savannah R. Co. v. Musgrove, 145 Ga. 648 (89 S. E. 767), where the Supreme Court held, in a suit by a wife for the wrongful homicide of her husband, that it was error to allow evidence that the decedent had a family of four children, and that their only means of support was the dead husband’s labor. These cases are distinguishable from the instant one, in that in them the suits were for the death of the husband, and evidence that the plaintiff, the widow, had been left with a family of numerous children to support, and their only means of support had been the dead husband’s labor, was, manifestly calculated to excite sympathy for the plaintiff and to prejudice the jury. While it is true that the evidence as to the number bf persdns in the plaintiff’s family in the instant case was not material, since her right to recover the full value of the decedent’s life was not thereby affected, it could not reasonably be said that the admission of such evidence was error such as would authorize or require setting the verdict and judgment aside on the ground that it was calculated to prejudice the jury against the defendant. There was no intimation that the other children were dependent upon the plaintiff, as in the cited cases, and it would seem that the proof was more calculated to prejudice the jury against the plaintiff, since it showed that the plaintiff had a husband whose duty it was to support the family.
Another ground of the motion for rehearing complains of the ruling to the effect that the testimony of the father of the decedent as to the condition of a piece of timber picked up by him under the bridge a short time after the accident, and forming a part of the guard-rail, was properly admitted, in view of the testimony that the witness had made a search for the timber and was unable to find it. It is contended that this witness testified that the timber had been left in the office of Mr. Nix, counsel for the plaintiff, and that the court overlooked the material fact that Nix went on the stand in behalf of the plaintiff but did not testify that he had lost the piece of timber or that he had made any search for it. This *9statement is true, but the witness Young, the decedent’s father, testified that he and Nix had together made a search for the timber in the office of Nix and could not find it.
It is further contended by the motion for rehearing that the ruling of this court to the effect that the trial judge did not err in allowing evidence to prove that after the accident the defendant railroad company had repaired the bridge in question, putting up railings and braces of a different character from those on the bridge at the time of the accident, was erroneous, and that, while the court recognized the rule in G. S. & F. Ry. Co. v. Cartledge, supra, its application of the ruling in that case is not supported by the facts in this case. The effect of the ruling contained in this division of the original syllabus is that the pleadings of the defendant and the evidence offered to show that the bridge in question had been repaired and rebuilt a short time prior to the accident rendered the rule laid down by the Supreme Court in the Gartledge case inapplicable, and the evidence for the plaintiff in rebuttal of such contention admissible. One of the sharply contested issues of fact was as to the condition of the banisters or guard-rails on the bridge at the time of the accident, as to the manner in which they were braced or fastened, and as to the character of the nails with which the upright posts to which the rails were fastened were nailed to the bridge. The defendant pleaded and offered evidence to prove that the bridge had been recently rebuilt, and that new banister rails were put up some six months prior to the accident, one of its witnesses testifying as to the size of the timbers used for the rails and for the upright posts, and as to the manner in which they were braced and the kind of nails used to fasten the uprights to the bridge. Another witness for the defendant testified that he made the repairs to the bridge after the accident, and that the only thing necessary to be done was to replace one post. We think, in view of the pleadings and this proof on behalf of the defendant, the proof for the plaintiff, which indicated that the bridge was not in any such condition as contended by the defendant, and had not been “recently rebuilt,” but that the new banisters, etc., were put up after the accident, was properly admitted.
The remaining grounds of the motion for rehearing are without merit. Rehearing denied.